DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 16.  The phrase “such as” in the last line of the claim fails to clearly define the metes and bounds of the claim.
Re: claim 19.  The phrase “sized small enough to allow the inner and outer sealing members of the outer sealing unit to be moved over the outer head for assembly or service” is indefinite.  The language is confusing in light of the recitation in claim 18 which states that the outer head is removably attached.  Therefore it is unclear whether the sealing members have to be small enough to be moved over the outer head or small 
Re: claim 23.  The phrase “, the, unit” in line 2 from the bottom of the claim is indefinite.  It is unclear which unit Applicant intends to refer to since more than one unit was previously recited.  The phrase “may be formed” fails to clearly define the metes and bounds of the claim.  Also the phrase “an inner sealing unit” in line 2 from the bottom of the claim is indefinite since it is unclear whether Applicant intends to refer back to the previous inner sealing unit or to a different one.
Re: claims 26 and 27.  The phrase “relatively the housing” is indefinite.  It is unclear to the Examiner whether Applicant intends to recite --relative to the housing-- or not.
Re: claim 30.  The phrases “the compression damper chamber” and “the rebound damper chamber” lack proper antecedent basis in the claim.
	The remaining claims are indefinite due to their dependency from claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 16, 17, 23-25, and 30  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB-1188453 (GB’453).
Re: claim 16.  GB’453 shows in figure 1 shock absorber comprising: a hydraulic damper including a cylinder 1; a piston 2 arranged in the cylinder, the piston including a piston rod 3, wherein the piston divides the cylinder into separate chambers 5 and 6, a pneumatic spring wherein the pneumatic spring comprises a housing 11 provided with a first end opening shown at the bottom of element 11 through which the piston rod 3 extends, and an outer sealing unit, as labeled, configured to seal between the piston rod and the housing by the first end opening, wherein the outer sealing unit includes an inner sealing member or the top seal of the labeled unit and an outer sealing member or the bottom seal of the labeled unit together defining a liquid space between the piston rod and the housing, the liquid space 
[AltContent: textbox (Liquid space)][AltContent: arrow][AltContent: textbox (Outer sealing unit)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    422
    325
    media_image1.png
    Greyscale



comprising a sealing liquid since element 14 is described as a liquid chamber on pg. 2 line 59 and chamber 14 is connected to the labeled liquid space via element 8 where the liquid passes on to chamber 6 via element 27, such as damper oil, as best understood.
	Re: claim 17.  GB’453 shows in figure 1 the limitation wherein an intermediate space 14, 15 provided between the housing and the cylinder, the intermediate space is divided by a flexible member 13 into a rebound damper chamber 14, 6 and a compression spring chamber 15, and wherein the rebound damper chamber is fluidly connected to a compression damper chamber 5.

	Re: claims 24 and 25.  GB’453 shows in figure 1 wherein the cylinder is provided with an inner end cap or the top portions of element 1 along with element 25, as broadly recited, through which the piston rod 3 extends and wherein the inner sealing unit located on the piston 2 is configured to seal between the inner end cap and the piston rod via the piston.
	Re: claim 30.  GB’453 shows in figure 1 wherein the shock absorber further comprises an outer end cap shown at the bottom of 11 above reference character 26a  and a valve unit 27 extending from the outer end cap into the cylinder wherein the valve unit 27 is configured to throttle fluid flow between the compression damper chamber 5 and the rebound damper chamber 6, 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB’453 in view of EP-0280904 (EP’904).
Re: claims 18 and 19.  EP’904 teaches in figure 1 the use of an outer head 30 of a piston rod 6 that is removably attached to the piston rod.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the piston rod of GB’453 to have included a removably attached outer head, in view of the teachings of EP’904, in order to provide a means of helping to attach the piston rod to an object to be damped.  The removable outer head allows only the outer head to be replaced instead of the entire piston rod in case the head is damaged or worn.
Re: claim 20.  See the radially inwards extending flange or the portion of element 11 shown immediately above element number 8 in figure 1 of GB’453.
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB’453 in view of EP-0280904 (EP’904) as applied above, and further in view of US Patent 5509514 to Allen et al.
Re: claim 21.  Allen et al. teach in col. 4 lines 21-22 the use of a sealing member in the form of an elastomer ring.

 Re: claim 22.  Allen et al. teach in figure 7 the use of each ring i.e. the upper and lower rings being provided with an inner circumferential sealing lip (see for example element 97 in the upper seal) to abut the piston rod 88 and an outer circumferential sealing lip (see the portion that abuts element 100) configured to abut the housing 100.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the rings of GB’453, as modified, to have included the corresponding lips, in view of the teachings of Allen et al., in order to more effectively ensure coupling of the seal with the rod and housing, respectively, to prevent the passage of fluid past the seal.
Allowable Subject Matter
Claims 26-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent or patent applications: 2009/0065991 and 2009/0033009 to Kirchner et al., 2006/0071377 to Beck, and 4428566 to de Baan et al. teach the use of similar hydropneumatics shock absorbers.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
February 26, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657